 

 

SECOND AMENDMENT TO REAL ESTATE SALES AGREEMENT

          THIS SECOND AMENDMENT TO REAL ESTATE SALES AGREEMENT (the "Second
Amendment") is made as of May ___, 2006 by and between, LINCOLN-CARLYLE ILLINOIS
CENTER, LLC, ("Seller"), and PARKWAY PROPERTIES LP, a Delaware limited
partnership ("Purchaser").

          A.       Purchaser and Seller entered into that certain Real Estate
Sales Agreement dated effective as of April 18, 2006, as amended by that certain
First Amendment to Real Estate Sales Agreement effective as of April 26, 2006
(the "Agreement"); and

          B.       Purchaser and Seller have agreed to certain modifications to
the Agreement and desire to amend the Agreement to reflect such modifications.

        C.       All capitalized terms defined in the Agreement and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement unless the context hereof clearly requires otherwise.

          NOW, THEREFORE, in consideration of the mutual undertakings and
covenants herein contained, Purchaser and Seller hereby covenant and agree as
follows:

            1.        Closing Date.  The date of Closing set forth in Section
10(a) of the Agreement is hereby extended to Friday, June 23, 2006.

2.        Interest Credit.  Purchaser and Seller acknowledge that the terms of
Seller's existing mortgage financing permit prepayment only on the 11th day of
any calendar month (or, if the 11th is not a Business Day, on the first Business
Day thereafter).  Accordingly, in the event that Closing is not extended to the
Extended Closing Date (as hereinafter defined), Seller shall receive a credit at
Closing equal to the amount of interest required to be paid under Seller's
existing loan for the period beginning on and including the Closing Date (as
hereby extended) and ending on July 11, 2006 (the "Stub Interest Credit").

3.        Fourth Earnest Money Deposit; Initial Release of Earnest Money Funds. 
Concurrently with the execution of this Amendment, Purchaser shall (a) deposit
additional Earnest Money of Five Million Dollars ($5,000,000) into the existing
escrow with the Title Company (the "Fourth Earnest Money Deposit"), which amount
shall be deemed to constitute part of the Earnest Money, and shall be
administered and paid in the same manner as the Earnest Money, and (b) instruct
the Title Company to pay Two Million Dollars ($2,000,000) of the Earnest Money
(the "Initial Release Funds") to Seller, which Initial Release Funds shall be
nonrefundable and shall be retained by Seller; provided, however, that in the
event of any termination of the Agreement pursuant to which the Earnest Money is
to be returned to Purchaser under the terms of the Agreement, Seller shall
return the Initial Release Funds to Purchaser. 

--------------------------------------------------------------------------------




4.        Purchaser's Option to Extend; Fifth Earnest Money Deposit and Second
Release of Earnest Money Funds.  Purchaser shall have the right, in its sole
discretion to be exercised by notice to Seller not later than June 20, 2006 (the
"Extension Notice"), to further extend the Closing Date to Tuesday, July 11,
2006 (the "Extended Closing Date").  Concurrently with the delivery of the
Extension Notice, Purchaser shall (a) deposit additional Earnest Money of Five
Million Dollars ($5,000,000) into the existing escrow with the Title Company
(the "Fifth Earnest Money Deposit"), which amount shall be deemed to constitute
part of the Earnest Money, and shall be administered and paid in the same manner
as the Earnest Money, and (b) instruct the Title Company to pay Three Million
Dollars ($3,000,000) of the Earnest Money to Seller (the "Second Release Funds"
and, together with the Initial Release Funds, the "Release Funds"), which
Release Funds shall be nonrefundable and shall be retained by Seller; provided,
however, that in the event of any termination of the Agreement pursuant to which
the Earnest Money is returned to Purchaser under the terms of the Agreement,
Seller shall return the Release Funds to Purchaser. 

5.        Tenant Estoppels.  (a)  Notwithstanding anything herein or in the
Agreement to the contrary, in the event that Seller fails to obtain and deliver
to Seller the required Tenant Estoppels (or Seller Estoppels in lieu thereof to
the extent permitted by the Agreement) on or before June 7, 2006, the Closing
Date shall be automatically extended to the Extended Closing Date.

(b)      For avoidance of doubt: (i) in the event the Closing Date is extended
to the Extended Closing Date pursuant to Section 5(a), Purchaser shall not be
required to deliver the Extension Notice, deposit the Fifth Earnest Money
Deposit, or instruct the Title Company to deliver the Second Release Funds to
Seller, and (ii) in the event the Closing Date is extended to the Extended
Closing Date, whether pursuant to Section 4 or Section 5(a), in no event shall
Seller be required to request or obtain Tenant Estoppels with effective dates
subsequent to those Tenant Estoppels previously requested by Seller pursuant to
the Agreement.

          6.       Ratification of Agreement.  As amended herein the Agreement
shall remain in full force and effect and, except as expressly amended herein
shall be unaffected hereby.

          7.       Facsimile/PDF Signatures.  In order to expedite the execution
of this Second Amendment, facsimile signatures, whether delivered by telecopier
or e-mail, may be used in place of original signatures on this Second
Amendment.  Purchaser and Seller intend to be bound by such facsimile
signatures, acknowledge that the other party will rely on such signatures, and
hereby waive any defenses to the enforcement of the terms of this Second
Amendment based on the form of signature.

          8.       Counterparts.  This Second Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

[Signatures pages follow]

2




--------------------------------------------------------------------------------




Seller's Signature Page to
Second Amendment To Real Estate Sales Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

SELLER:                                 LINCOLN-CARLYLE ILLINOIS CENTER LLC, a
Delaware limited liability company

By:     LINCOLN-CARLYLE ILLINOIS CENTER MEZZANINE LLC, a Delaware limited
liability company, its sole member

By:     LINCOLN-ILLINOIS CENTER LLC, a Delaware

limited liability company, its manager

 

By:     LINCOLN INVESTORS GROUP 3, INC., a

Texas corporation, its manager

 

 

By:                                                                        

Name: John B. Grissim

Title:   Vice President

 

 

3




--------------------------------------------------------------------------------




Purchaser's Signature Page to
Second Amendment To Real Estate Sales Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

PURCHASER:                                    PARKWAY PROPERTIES LP, a Delaware
limited partnership

By:     PARKWAY PROPERTIES GENERAL PARTNERS, INC., a Delaware corporation, its
sole general partner

By:                                                              

Name:                                                          

Title:                                                           

 

 

By:                                                              

Name:                                                          

Title:                                                           

 

4




--------------------------------------------------------------------------------